UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-1233


JOHN G. SINGLETARY, JR.; CARLA C. SINGLETARY,

                Plaintiffs - Appellants,

          v.

CITY OF NORTH CHARLESTON; CITY OF NORTH CHARLESTON ZONING
DEPARTMENT; CITY OF NORTH CHARLESTON ZONING BOARD OF APPEALS;
CITY OF NORTH CHARLESTON LEGAL DEPARTMENT; R. KEITH SUMMEY, City
of North Charleston Mayor; DARBIS BRIGGMAN, City of North
Charleston Chief Building Official; WILLIAM B. GORE, Zoning
Director; RICK WILLIAMS, Building Inspector; ADRIENNE WILLIAMS,
Secretary Zoning Board of Appeals; DONALD SCHAEFFER, ZBA Vice
Chairman and May 5, 2009 Acting ZBA Chair; MARY COHEN, Zoning
Inspector,

                Defendants – Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Margaret B. Seymour, District
Judge. (2:09-cv-01612-MBS-BM)


Submitted:   July 28, 2011                 Decided:   August 1, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John G. Singletary, Jr.; Carla C. Singletary, Appellants Pro Se.
Robin Lilley Jackson, Stephanie Pendarvis McDonald, Sandra Jane
Senn, SENN, MCDONALD & LEINBACK, LLC, Charleston, South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           John G. Singletary, Jr., and Carla C. Singletary seek

to appeal from various text orders entered by the magistrate

judge in their 42 U.S.C. § 1983 (2006) action.          This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),   and   certain   interlocutory   and   collateral   orders,   28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).              The orders

sought to be appealed are neither final orders nor appealable

interlocutory or collateral orders.       Accordingly, we dismiss the

appeal for lack of jurisdiction.       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                              DISMISSED




                                   3